Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Response to Amendment
The amendment presents 1 and 16 as amended and claims 2-3 and 8-15 as cancelled.
Claims 1 and 16 were previously objected to [Final Office Action; page 2].  Applicants amendment to the claims to remove the reference character [12] obviates the indicated grounds of objection regarding the same.
With respect to the “duplicity” of claims 6 and 16, applicant’s explanation [Remarks; pages 7-8] is sufficient in overcoming the indicated grounds of objection regarding the same.
Claims 1-7 and 16 were previously rejected under 35 USC 112 (b) [Final Office Action; pages 3-4].  Applicant’s amendment to claims 1 and 16, with respect to the “selecting one of a plurality of food items” and “the observed subsequent food geometry…” limitations is sufficient in overcoming the grounds of rejection regarding the same.  Applicant’s cancellation of claims 2 and 3 obviates the grounds of rejection regarding the same.
With respect to the “estimating a heating strategy” limitation of claims 1 and 16, applicant provides the following explanation [Remarks; page 9]:
Applicants have amended claims 1 and 16 to clarify that the at least one heating pattern is selected to obtain the target values based on the appliance data set, including operating the controllable source of microwave emissions. The heating patterns are dependent upon the frequency values, phase shifts, and power values available within the microwave. Thus, the First Named Inventor : Giovanni DoreApplication No. 16/068,478Page 9heating patterns are selected based on the appliance data set, which may include the available frequency values, phase shifts, and power values. See paragraphs [0010]-[0012] of the present specification.

As for the language "the at least one heating pattern is a function of the squared energy 
field and loss figure ... uES = 1/2ε|E|2 ..." this equation uses permittivity value e, which is a function of the food permittivity value. The cavity permittivity value can be determined by measuring reflected energy in an empty cavity, and the food permittivity value can be determined by measuring reflected energy in the cavity with the food item placed inside and subtracting off the cavity permittivity. Thus, the heating patterns may be selected based not only on the appliance data, but also on the permittivity and hence the equation noted above. 

The Examiner's statement that "[t]he aforementioned 'square energy field and loss figure' is not recited as having (or including) values corresponding to the geometry, power values and frequency values of the cooking appliance" is correct as it is a separate factor in determining a heating pattern. For example, using the 'square energy field and loss figure' to determine the desired total energy per unit volume uES of the heating pattern, the frequency values, power values, and phase shifts available for use may be selected to generate the heating pattern having the desired total energy per unit volume uES.

	
	In response, the examiner appreciates applicant’s explanation and adopts the above interpretation.
	Claims 1-7 and 16 were previously rejected under 35 USC 103 as being unpatentable over Elboim (U.S. Publ. 20160249416) in view of Hyde (U.S. Publ.20100187224), Flugstad (U.S. Publ. 20020047009), and in view of Ben-Shmuel (U.S. Publ. 20100115785).  The amendments to the claims is sufficient in overcoming the aforementioned grounds of rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or otherwise disclose the combination of limitations, as recited in independent claims 1 and 16, alone or in combination, including the heating strategy being based on the appliance data set “representing geometry dimension, power values, and frequency values of the solid state microwave cooking appliance” and, additionally, based on the squared energy field and loss equation of “uES = ½ ε |E|2” as such pertains, or otherwise depends on, repeating the estimating, heating, obtaining a subsequent food geometry, and analyzing steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761